Citation Nr: 0717371	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for duodenitis 
with gastric reflux and history of duodenal ulcer, currently 
evaluated as 40 percent disabling.

2.  Eligibility for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from July to December 
1980.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the appellant's representative seeks a 
new VA examination to evaluate the appellant's gastric 
disability because, at the June 2004 VA examination, the 
claims folder was unavailable to the examiner for review.  
However, the Board finds that remand for a new examination is 
not necessary.  First, the appellant receives his medical 
care through VA and the examiner reviewed the appellant's VA 
treatment records, which were available to him in hard and 
electronic forms.  Also, the examiner provided a detailed 
medical history of the appellant's complaints and treatment 
in the June 2004 VA examination report; as such, the Board 
believes that the examiner was sufficiently informed and 
knowledgeable regarding the appellant's disability for the 
purposes of the examination.  Furthermore, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Second, the Board observes that that 
appellant has not reported any worsening of his service-
connected duodenitis with gastric reflux since his last VA 
examination.  Accordingly, remand for another VA examination 
is not required and would only unduly delay the adjudication 
process.


FINDINGS OF FACT

1.  Duodenitis with gastric reflux and history of duodenal 
ulcer is currently manifested by complaints of off-and-on 
stomach problems, nausea, vomiting, diarrhea, and some 
epigastric pain, with objective findings for an acute episode 
of hematemesis in December 2004, but without objective 
findings for melena, anemia, or weight loss producing 
definite impairment of health.
2.  The appellant served on active duty from July to December 
1980; he had peacetime service only.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for duodenitis with gastric reflux and history of duodenal 
ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2006)

2.  Eligibility for nonservice-connected pension benefits is 
not shown.  38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.3, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
February 2004 essentially complied with statutory notice 
requirements as outlined above.  In that letter, the 
appellant was notified of the evidence necessary to 
substantiate his claim for an increase disability evaluation 
and pension, which portion of the information and evidence, 
if any, was to be provided by the appellant, and which 
portion would be obtained by VA on his behalf.  The appellant 
was informed that only peacetime service had been verified 
and that he should submit evidence or information showing 
wartime service for the purpose of obtaining pension 
benefits.  He was also informed to provide all pertinent 
records not in the possession of a Federal department or 
agency, and/or to advise VA of any other evidence or 
information that he believes will support the claim.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder and the 
appellant was afforded a VA examination.  He was given the 
opportunity to appear for a hearing, but declined.  There is 
no indication that there is any additional relevant evidence 
to be obtained either by the VA or by the appellant, and 
there is no other specific evidence to advise him to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA in anyway has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  

II.  Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1 (2006).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Historically, the appellant was awarded service connection 
for duodenal ulcer by a June 1981 rating decision.  A 10 
percent disability evaluation was assigned based on 
aggravation of a pre-existing condition by service.  The 
rating was subsequently increased to 20 percent.  A private 
hospital record dated April 1988 reflects that the appellant 
underwent an exploratory laparoscopy, Roscoe-Graham closure 
of duodenal ulcer.  Report of VA examination dated April 1988 
shows a diagnosis for duodenal ulcer with perforation and 
surgery in April 1988, still under post-operative care.  A 
November 1988 rating decision awarded a 40 percent disability 
evaluation for duodenitis with gastric reflux based on 
moderate symptoms with poor nutritional status, loss of 
weight, and moderate epigastric tenderness.

In January 2004, the appellant requested an evaluation in 
excess of 40 percent for service-connected duodenitis with 
gastric reflux and history of duodenal ulcer.

In June 2004, a VA examination was conducted.  By history, 
the appellant's medical history was significant for 
duodenitis with gastric reflux and duodenal ulcer, post 
operative.  Other significant medical history included 
pancreatitis, alcohol abuse, and hepatitis C.  The appellant 
reported daily use of crack cocaine when available and 
consuming a 6-pack of beer a day.  He complained of off-and-
on stomach problems, describing nausea and vomiting daily.  
Vomit was characterized as yellow bile and sometimes thick 
white phlegm.  The appellant reported some diarrhea, at least 
twice a day, which was attributing to dumping as a result of 
past surgery.  He reported some abdominal pain, primarily in 
the lower abdominal region, and some epigastric pain.  He 
denied distention, hematemesis, and melena.  He estimated a 
40 pound weight loss in the last 6 months.  He reported that 
"he thinks he is anemic."  He takes one tablet of 
lansporazole a day for his stomach.

On physical examination in June 2004, the appellant weighed 
142 pounds, and had a body mass index of 21, described as in 
the normal range.  There was some mild tenderness to 
palpation, but no rebounding or guarding as a result of 
palpation of the surgical scar.  There was mild tenderness of 
a 10 cm. vertical scar of the midline, right lower quadrant.  
Palpation revealed a mass, gas versus stool, that was soft 
and mobile.  There was no major tenderness.  The appellant 
reported a bowel movement 2 days earlier, but no melena or 
hematochezia.  There was no appreciable hepatosplenomegaly, 
although he has a history of hepatitis C.  Diagnostic tests 
were performed, including an upper GI with small bowel follow 
through.  A CT of the abdomen and pelvis were normal.  The 
diagnoses included duodenitis with gastric reflux and history 
of duodenal ulcer, post operative, residuals of dyspepsia 
consistent with reflux.  The upper GI confirmed the presence 
of a duodenal ulcer and gastric reflux.  Other diagnoses were 
alcohol abuse, crack cocaine abuse, hepatitis C, pancreatitis 
without a recent bout by history, and abnormal liver 
functions.

VA treatment records dated September 2003 to March 2005 
reflects mostly attempts to rehabilitate or detoxify for 
alcohol and drug abuse.  In September 2003, the appellant 
reported a 30 pound weight loss since 1998.  By history, he 
had been in jail and was released on parole until May 2004.  
In January 2004, the appellant complained that "I hurt all 
over in my stomach, its liver pains I guess."  He was 
admitted for rehabilitation but discharged early because of a 
positive drug screen.  In June 2004, the appellant complained 
of constipation and urgency after moving furniture and 
hurting his back.  In July 2004, the appellant called with 
complaints of abdominal pain and pain in the left side of his 
back.  An upper GI was performed that showed duodenal ulcer 
and gastric reflux.  Copious treatment notes dated October 
2004 show that the appellant sought admission for 
detoxification.  In December 2004, the appellant was admitted 
with complaints of throwing up blood and severe epigastric 
pain that began after using alcohol and cocaine.  Stools were 
hemi-positive on admission.  There was no nausea or vomiting 
or signs of acute bleeding.  An EGD revealed some gastritis 
versus peptic ulcer disease.  An upper endoscopy showed 
hematemesis.  The appellant was to be release after one day, 
but requested to stay for treatment of a left thigh 
condition.  At discharge, the appellant was advised to quit 
drugs, alcohol, and smoking, and that he should return at the 
end of the month for substance abuse treatment.

VA treatment records show that the appellant's weight was 
recorded in pounds as 145.90 in June 2004, 141 in October 
2004, 142.2 in October 2004, 153 in October 2004, 157.6 in 
November 2004, and 156 in December 2004.

A recent letter from the appellant, dated March 2007, shows 
that he is incarcerated.  He does not report current 
treatment or worsening symptoms associated with his service-
connected duodenitis with gastric reflux and history of 
duodenal ulcer.

Disabilities of the digestive system are evaluated under the 
criteria set forth in Schedule for Rating Disabilities at 
38 C.F.R. § 4.114.  Ratings under diagnostic codes 7301 to 
7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  38 C.F.R. § 4.114 (2006).  
A single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.

Under diagnostic code 7305, a 60 percent rating is warranted 
for severe symptoms manifested by pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for moderately severe ulcer disease manifested by 
symptoms less than "severe" but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  38 C.F.R. § 
4.114, Diagnostic Code 7305.

The evidence of record shows that the appellant's disability 
is manifested by no more than moderately severe ulcer 
symptoms.  The appellant experienced an exacerbation of 
gastric symptoms in 2004.  While there was hematemesis during 
the December 2004 VA hospital admission, the bulk of the 
medical evidence is negative for hematemesis and melena, 
along with other abnormal gastric symptoms.  The appellant 
reports that his symptoms consist of off-and-on stomach 
problems, nausea, daily vomiting, some diarrhea, and some 
epigastric pain.  He denied distention, hematemesis, and 
melena during that examination, and anemia was not found.  
While the appellant reported a 40 pound weight loss in the 
last 6 months, VA treatment records show that his weight 
fluctuated between 141 and 157 from June to December 2004.  
Moreover, on VA examination in June 2004, the appellant's 
weight of 142 lbs. was described as within the normal range.  
It is also important to note that baseline weight is to be 
determined by his status prior to onset of the disease.  
Historically he weighed 140 lbs in May 1980 and 150 lbs. in 
November 1980.  In January 1981 he weighed approximately 145 
lbs.  He weighed 130 lbs. in May 1988 and July 1991.  
Although he weighed 187 lbs in March 1999, such was not his 
baseline weight.  38 C.F.R. § 4.112 (1996).  

Severe symptoms manifested by pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health are not shown.  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of 40 percent 
under diagnostic code 7305.

The Board has also considered whether the appellant may be 
awarded an increased evaluation under any other rating 
criteria.  A 60 percent rating is available under diagnostic 
code 7346 (hiatal hernia) for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2006).  In this case, the evidence of record does not 
show material weight loss or melena with moderate anemia, nor 
does the evidence show gastric symptoms causing the 
appellant's severe health impairment.

Additionally, there is no evidence of hypertrophic gastritis 
manifested by severe hemorrhages, or large ulcerated or 
eroded areas, to warrant an increased evaluation under 
diagnostic code 7307 (gastritis).  38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2006).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

III.  Pension

Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

The periods of war are defined by Congress and set out at 
38 C.F.R. § 3.2.  These periods include the Vietnam Era and 
Persian Gulf War.  The Vietnam era is defined as ending on 
May 7, 1975.  38 U.S.C.A. § 101(29)(A),(B); 38 C.F.R. § 
3.2(f).  The Persian Gulf War does not begin until August 2, 
1990.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, Form DD 214 shows that the appellant served 
from July to December 1980.  His period of service is not 
during a period of war as defined by law.  The appellant does 
not dispute his dates of service or that his service was 
peacetime era.
The Board finds that the appellant's service does not meet 
the threshold requirements for eligibility for VA pension 
benefits and his claim must be denied as a matter of law.  
See Sabonis, supra.

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefore.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

An evaluation in excess of 40 percent for duodenitis with 
gastric reflux and history of duodenal ulcer is denied.

Basic eligibility for pension benefits is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


